                                            










Exhibit 10.1
CONSOLIDATED EDISON, INC.

SUPPLEMENTAL

DEFINED CONTRIBUTION

PENSION PLAN


Including the
CONSOLIDATED EDISON, INC. TOP HAT SUPPLEMENTAL DEFINED CONTRIBUTION PENSION PLAN
and the

CONSOLIDATED EDISON, INC. 415 EXCESS BENEFIT PLAN

Effective January 1, 2019




Page i



--------------------------------------------------------------------------------


                                            










TABLE OF CONTENTS
PREAMBLE


 
1


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Page ii



--------------------------------------------------------------------------------

                                            










capture.jpg [capture.jpg]




Page iii



--------------------------------------------------------------------------------

                                            










capture2.jpg [capture2.jpg]










Page iv



--------------------------------------------------------------------------------

                                            










capture3.jpg [capture3.jpg]












Page v



--------------------------------------------------------------------------------

                                            










capture4.jpg [capture4.jpg]


Page vi



--------------------------------------------------------------------------------


                                            










PREAMBLE
The Consolidated Edison, Inc. Supplemental Defined Contribution Pension Plan
(the “Plan”) was established effective January 1, 2019. The purpose of the Plan
is to provide supplemental retirement benefits to management employees who are
actively employed by CECONY, O&R, CEB and CET who participate in the Defined
Contribution Pension Formula (the “DCPF”) under the Consolidated Edison Thrift
Savings Plan or any successor plan thereto (the “Thrift Savings Plan”). The Plan
has two separate component plans, the Consolidated Edison, Inc. Top Hat
Supplemental Defined Contribution Pension Plan (the “Top Hat Plan”) and the
Consolidated Edison, Inc. 415 Excess Benefit Plan (the “415 Excess Benefit
Plan”). Unless otherwise specified herein, all references to the “Plan” will
refer to both component plans together. The Top Hat Plan is intended to provide:
(i) benefits that would have been payable under the Thrift Savings Plan but for
the limitations imposed on tax-qualified retirement plans by Code Section
401(a)(17); and (ii) benefits that are attributable to Annual Incentive Awards
for Officers of the Company. The 415 Excess Benefit Plan is intended to provide
benefits that would have been payable under the Thrift Savings Plan but for the
limitations imposed on annual additions to tax-qualified retirement plans by
Code Section 415.
The Top Hat Plan shall be considered and interpreted in all respects as an
unfunded “top hat” plan maintained primarily to provide deferred compensation
benefits for a select group of management or highly compensated employees within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and therefore
to be exempt from Parts 2, 3 and 4 of Subtitle B of Title I of ERISA to the
maximum extent possible under the provisions thereof. The 415 Excess Benefit
Plan is intended to be a nonqualified, unfunded “excess benefit plan” within the
meaning of Sections 3(36) and 4(b)(5) of ERISA.


Page 1 of 34



--------------------------------------------------------------------------------

                                            










All benefits payable under the Plan will be paid out of the general assets of
the Company. The Company may, but has no obligation to, establish and fund a
trust in order to aid it in providing benefits payable under the Plan.
Except as otherwise specifically provided herein, the rights and benefits of any
Participant who retires or terminates employment are determined in accordance
with the provision of the Plan as in effect and operative at the time of such
retirement or termination.


Page 2 of 34



--------------------------------------------------------------------------------

                                            










ARTICLE I    

DEFINITIONS
Except as otherwise specified herein, all definitions apply to both the Top Hat
Plan and the 415 Excess Benefit Plan.
1.01
415 Excess Benefit Plan Account – Applicable Only to the 415 Excess Benefit Plan

means at the end of each calendar quarter of a Plan Year, the total value of all
Supplemental Employer Compensation Credits that have been credited to a notional
bookkeeping account for the Participant under the 415 Excess Benefit Plan,
including the amount of Deemed Investment Earnings.
1.02
415 Limit – Applicable Only to the 415 Excess Benefit Plan

means the limitation on contributions and other additions set forth in Section
415(c) of the Code, as in effect each year under the Thrift Savings Plan.
1.03
Accounts

means the aggregate of a Participant’s Top Hat Plan Account, Special Crediting
Account and/or 415 Excess Benefit Plan Account, if applicable.
1.04
Affiliated Employer

means an entity with whom the Company would be considered a single employer
under Sections 414(b) or 414(c) of the Code, a group of trades or businesses
(whether or not incorporated) which are under common control as defined in Code
Section 414(c), or an affiliated service group as defined in Code Section 414(m)
of which the Company is a member; and any entity otherwise required to be
aggregated with the Company pursuant to Code Section 414(o) or the regulations
issued thereunder; and any other entity in which the Company has an ownership
interest.








Page 3 of 34



--------------------------------------------------------------------------------

                                            










1.05
Annual Additions – Applicable Only to the 415 Excess Benefit Plan

means Annual Additions as defined under the Thrift Savings Plan (in Section 8.04
or any successor section thereto).
1.06
Annual Incentive Award – Applicable only to the Top Hat Plan

means:
(a)
for an Officer of CECONY or O&R, or an Officer of CET who is eligible to
participate in the EIP, an award paid from the EIP;

(b)
for an Officer of CET, an award paid from the CET Annual Incentive Plan; or

(c)
for an Officer of CEB, an award paid under the CEB Annual Incentive Plan.

1.07
Beneficiary

means the person, persons, or entity designated by the Participant to receive
the benefits credited to the Participant’s Accounts in the event of the
Participant’s death. In the event the Participant has not named a Beneficiary or
a designated Beneficiary does not survive the Participant, the Participant’s
Accounts will be distributed to the Participant’s estate.
1.08
Board

means the Board of Directors of Consolidated Edison, Inc.
1.09
CEB

means Con Edison Clean Energy Businesses, Inc.
1.10
CECONY

means the Consolidated Edison Company of New York, Inc., and any successor by
merger, purchase or otherwise.
1.11
CEO

means the Chief Executive Officer of Consolidated Edison, Inc.






Page 4 of 34



--------------------------------------------------------------------------------

                                            










1.12
CET

means Con Edison Transmission, Inc.
1.13
Change of Control

means, and shall be deemed to have occurred as of the date of the first to occur
of the following events:
(a)
any Person or Group acquires stock of the Company that, together with stock held
by such Person or Group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company. However, if any Person
or Group is considered to own more than 50% of the total fair market value or
total voting power of the stock of the Company, the acquisition of additional
stock by the same Person or Group is not considered to cause a Change of Control
of the Company. An increase in the percentage of stock owned by any Person or
Group as a result of a transaction in which the Company acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this subsection. This subsection applies only when there is a transfer of stock
of the Company (or issuance of stock of the Company) and stock in the Company
remains outstanding after the transaction;

(b)
any Person or Group acquires (or has acquired during the 12‑month period ending
on the date of the most recent acquisition by such Person or Group) ownership of
stock of the Company possessing 30% or more of the total voting power of the
stock of the Company;

(c)
a majority of members of the Board is replaced during any 12-month period by
Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election; or









Page 5 of 34



--------------------------------------------------------------------------------

                                            










(d)
any Person or Group acquires (or has acquired during the 12‑month period ending
on the date of the most recent acquisition by such Person or Group) assets from
the Company that have a total gross fair market value equal to or more than 40%
of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. However, no Change of Control shall be deemed to
occur under this subsection (d) as a result of a transfer to:

(i)
A shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock;

(ii)
An entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

(iii)
A Person or Group that owns, directly or indirectly, 50% or more of the total
value or voting power of all the outstanding stock of the Company; or

(iv)
An entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a person described in clause (iii) above.

For these purposes, the term “Person” shall mean an individual, corporation,
association, joint stock company, business trust or other similar organization,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government or agency, instrumentality or political subdivision
thereof (but shall not include the Employer, any underwriter temporarily holding
securities pursuant to an offering of such










Page 6 of 34



--------------------------------------------------------------------------------

                                            










securities, any trustee or other fiduciary holding securities under an employee
benefit plan of the Employer, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of voting stock of the Company). The term “Group” shall have the
meaning set forth in Rule 13d-5 of the Securities Exchange Act of 1934, as
amended. If any one Person, or Persons acting as a Group, is considered to
effectively control the Company as described in subsections (b) or (c) above,
the acquisition of additional control by the same Person or Persons is not
considered to cause a Change of Control.
1.14
Code

means the Internal Revenue Code of 1986, as amended from time to time, and any
regulations issued thereunder. Reference to any section of the Code shall
include any successor provision thereto.
1.15
Company

means Consolidated Edison Inc. or any successor thereto by merger, purchase or
otherwise; provided, however, that for purposes of the definition of “Change of
Control” and the definition of “Potential Change of Control,” “Company” means
the highest-level holding company of Consolidated Edison, Inc. (or any successor
thereto which continues the Supplemental DCP) that has publicly traded common
stock.
1.16
Compensation

means a Participant’s “Compensation” as defined in the Defined Contribution
Pension Formula in the Thrift Savings Plan to determine a Participant’s Employer
Compensation Credit under the Defined Contribution Pension Formula.










Page 7 of 34



--------------------------------------------------------------------------------

                                            










1.17
Deemed Investment Earnings

means the hypothetical rate of return that would have been experienced had the
amounts in the Accounts been invested in the Deemed Investment Options.
1.18
Deemed Investment Options

means the hypothetical investment options as from time to time may be selected
by the Plan Administrator as measurements of the Deemed Investment Earnings to
be credited to (or charged against) Participants’ Accounts.
1.19
Effective Date

means January 1, 2019.
1.20
Eligible Employee

means, for the Top Hat Plan:
(a)
an Officer of the Company or of a Participating Affiliated Employer who is
covered under the Defined Contribution Pension Formula and receives an Annual
Incentive Award; or

(b)
an Employee of the Company or of an Affiliated Participating Employer who is
covered under the Defined Contribution Pension Formula and whose Compensation
for a Plan Year exceeds the Statutory Compensation Limit; or

(c)
any other Employee of the Company or a Participating Affiliated Employer who is
covered under the Defined Contribution Pension Formula and is designated by the
CEO as eligible to participate in the Supplemental DCP.

means, for the 415 Excess Benefit Plan: an Employee of the Company or of an
Affiliated Participating Employer who is covered under the Defined Contribution
Pension Formula.








Page 8 of 34



--------------------------------------------------------------------------------

                                            










Eligible Employee for both the Top Hat Plan and the 415 Excess Benefit Plan
excludes an employee whose terms and conditions of employment are subject to a
collective bargaining agreement.
1.21
Employee

means an individual who is employed by and a common law employee of the Company
or an Affiliated Participating Employer and receives compensation other than a
pension, severance pay, retainer or fee under contract. The term Employee
excludes any leased employee (as defined in Section 414(n) of the Code), any
temporary Employee or individual hired in a temporary position or as a temporary
worker, or any student intern or individual in the college cooperative program.
1.22
ERISA

means the Employee Retirement Income Security Act of 1974, as amended from time
to time.
1.23
Officer – Applicable Only to the Top Hat Plan

means individuals approved as officers by the Board, the CECONY Board of
Trustees, the O&R Board of Directors, or the CET Board of Directors, as
applicable.
1.24
O&R

means Orange and Rockland Utilities, Inc.
1.25
Participant

means an Eligible Employee who meets the Participation requirements described in
Article 2.
1.26
Participating Affiliated Employer

means an Affiliated Employer that has been recognized as a Participating
Affiliated Employer by the Company for all or some of such Participating
Affiliated Employer’s officers or other Eligible Employees, as reflected in


Page 9 of 34



--------------------------------------------------------------------------------

                                            










Appendix A. Effective as of January 1, 2019, CECONY, O&R, CET, and CEB are
recognized as Participating Affiliated Employers.
1.27
Plan or Supplemental DCP

means this Consolidated Edison Supplemental DCP, including both the Top Hat Plan
and the 415 Excess Benefit Plan, as set forth in this document and as amended
from time to time.
1.28
Plan Administrator

means the Vice President, Human Resources, of the Company, appointed by the CEO,
or such person or entity designated by the Plan Administrator, to administer the
Supplemental DCP.
1.29
Plan Year

means the calendar year.
1.30
Potential Change of Control

means an event which shall occur if:
(a)
the Company enters into a definitive written agreement, the consummation of
which would result in the occurrence of a “Change Event”;

(b)
the Company or any Person (as defined in Section 1.13) publicly announces an
intention to take or to consider taking actions which, if consummated, would
constitute a “Change Event”; or

(c)
any Person becomes the beneficial owner (as defined in Rule 13d- 3 promulgated
under the Exchange Act), directly or indirectly, of securities of the Company
representing 15% or more of the then outstanding shares of Common Stock of the
Company or the combined voting power of the Company’s then outstanding
securities.











Page 10 of 34



--------------------------------------------------------------------------------

                                            










(d)
For the purposes of this Section, a “Change Event” means an event that shall
occur if:

(i)
any person, as defined in Section 3(a)(9) of the Exchange Act, as such term is
modified in Sections 13(d) and 14(d) of the Exchange Act (other than (i) any
employee plan established by any “Corporation” (which for these purposes shall
be deemed to be the Company and any corporation, association, joint venture,
proprietorship or partnership which is connected with the Company either through
stock ownership or through common control, within the meaning of Sections 414(b)
and (c) and 1563 of the Code), (ii) the Company or any of its affiliates (as
defined in Rule 12b-2 promulgated under the Exchange Act), (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by stockholders of the Company
in substantially the same proportions as their ownership of the Company) (a
“Person”), is or becomes the beneficial owner (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company (excluding from the securities beneficially owned by such Person any
securities directly acquired from the Company or its affiliates other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 20% or more of either the then outstanding shares of Common Stock
of the Company or the combined voting power of the Company’s then outstanding
voting securities;

(ii)
during any period of up to two consecutive years individuals who, at the
beginning of such period, constitute the Board cease for any reason to
constitute a majority of the directors

    






Page 11 of 34



--------------------------------------------------------------------------------

                                            










then serving on the Board, provided that any person who becomes a director
subsequent to the beginning of such period and whose appointment or election by
the Board or nomination for election by the Company’s shareholders was approved
by at least two thirds of the directors then still in office who either were
directors at the beginning of such period or whose appointment, election or
nomination for election was previously so approved (other than a director (i)
whose initial assumption of office is in connection with an a ctual or
threatened election contest relating to the election of the directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A under the
Exchange Act; or ii) who was designated by a person who has entered into an
agreement with the Company to effect a transaction described in paragraph (a),
(c) or (d) of this Section 1.55) shall be deemed a director as of the beginning
of such period;
(iii)
consummation of a merger or consolidation of the Company with any other
corporation or approval of the issuance of voting securities of the Company in
connection with a merger or consolidation of the Company occurs (other than (i)
a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of any Corporation, at least 51% of the combined voting power of the voting
securities of the Company or such surviving entity









Page 12 of 34



--------------------------------------------------------------------------------

                                            










or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the beneficial owner (as defined in paragraph (a) above), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates other than in connection with the acquisition by the
Company or the affiliates of a business) representing 20 percent or more of
either the then outstanding shares of Common Stock of the Company or the
combined voting power of the Company’s then outstanding voting securities; or
(iv)
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 65% of the combined voting power of the voting
securities of which are owned by persons in substantially the same proportions
as their ownership of the Company immediately prior to the sale.

Notwithstanding the foregoing, no “Change Event” shall be deemed to have
occurred if there is consummated any transaction, or series of integrated
transactions, immediately following which the record holders of the Common Stock
immediately prior to such transaction, or series of integrated transactions,
continue to have substantially the same proportionate ownership in an entity
which owns all or








Page 13 of 34



--------------------------------------------------------------------------------

                                            










substantially all of the assets of the Company immediately following such
transaction or series of integrated transactions.
1.31
Section 409A

means Section 409A of the Code and the applicable rulings and regulations
promulgated thereunder.
1.32
Separation from Service

means with respect to a Participant, a “separation from service” with the
Company as determined under the default provisions in Treasury Regulation
Section 1.409A-1(h).
1.33
Special Crediting Account

means at the end of each calendar quarter of a Plan Year, the total value of all
additional Supplemental Employer Contribution Credits that have been credited to
a notional bookkeeping account for the Participant under the Top Hat Plan
pursuant to an agreement between the Company or a Participating Affiliated
Employer and the Participant, including the amount of Deemed Investment
Earnings.
1.34
Specified Employee

means a specified employee of the Company as determined under the Company’s
established methodology for determining “specified employees” under Section 409A
on the date on which a Participant incurs a Separation from Service.
1.35
Statutory Compensation Limit – Applicable Only to the Top Hat Plan

means the limitation set forth in Section 401(a)(17) of the Code as in effect
each year for the Thrift Savings Plan.








Page 14 of 34



--------------------------------------------------------------------------------

                                            










1.36
Supplemental Employer Compensation Credit

means, at the end of each calendar quarter of a Plan Year, the amount the
Participant is entitled to have credited to his or her Top Hat Plan Account,
Special Crediting Account or 415 Excess Benefit Plan Account based on the
formulas set forth in Article III or Article IV. The Supplemental Employer
Compensation Credit is a bookkeeping credit.
1.37
Thrift Savings Plan

means The Consolidated Edison Thrift Savings Plan, as amended from time to time.
1.38
Top Hat Plan Account

means at the end of each calendar quarter of a Plan Year, the total value of all
Supplemental Employer Compensation Credits that have been credited to a notional
bookkeeping account for the Participant under the Top Hat Plan, including the
amount of Deemed Investment Earnings.
1.39
Valuation Date

means the last business day of each calendar month and any other date designated
as a Valuation Date by the Plan Administrator.
1.40
Vested

means an Eligible Employee or Participant has met the service requirements in
the Thrift Savings Plan to have a non-forfeitable right to the contributions
made by the Company to his or her Thrift Savings Plan account under the Defined
Contribution Pension Formula.


Page 15 of 34



--------------------------------------------------------------------------------

                                            










ARTICLE II    

PARTICIPATION
2.01
Top Hat Plan Participation

An Eligible Employee will become a Participant in the Top Hat Plan in the
calendar quarter in which his or her Compensation exceeds the Statutory
Compensation Limit under the Thrift Savings Plan.
An Eligible Employee who is an Officer and receives an Annual Incentive Award
will become a Participant in the Top Hat Plan in the calendar quarter in which
she or he receives the Annual Incentive Award. An Officer who receives an Annual
Incentive Award will become a Participant whether or not her or his Compensation
exceeds the Statutory Compensation Limit.
2.02
415 Excess Benefit Plan Participation

An Eligible Employee becomes a Participant in the 415 Excess Benefit Plan when a
Supplemental Employer Compensation Credit is credited to the 415 Excess Benefit
Plan Account for him or her because the amount of Annual Additions to his or her
Thrift Savings Plan account in a given Plan Year reaches the 415 Limit and he or
she has not yet received the full amount of the Defined Contribution Pension
Formula contribution otherwise due to be made for that Plan Year under the
Thrift Savings Plan (solely without regard to the 415 limit).
2.03
Termination of Participation – Top Hat Plan

A Participant’s participation in the Top Hat Plan terminates when all amounts
credited to his or her Top Hat Plan Account and/or Special Crediting Account
have been distributed to the Participant or on the Participant’s behalf.
2.04
Termination of Participation – 415 Excess Benefit Plan

A Participant’s participation in the 415 Excess Benefit Plan terminates when all
amounts credited to his or her 415 Excess Benefit Plan Account have been
distributed to the Participant or on the Participant’s behalf.


Page 16 of 34



--------------------------------------------------------------------------------

                                            










ARTICLE III    

TOP HAT PLAN BENEFIT
3.01
A Participant’s benefit payable from the Top Hat Plan is the total amount
credited to the Participant’s Top Hat Plan Account and Special Crediting
Account, including Deemed Investment Earnings. A Supplemental Employer
Compensation Credit, as calculated below, will be credited to a Participant’s
Top Hat Plan Account for any calendar quarter in which the Participant is
eligible to receive one, as described in Section 3.02 below.

3.02
Supplemental Employer Compensation Credit

(a)
For each calendar quarter of each Plan Year, the amount, if any, of the
Supplemental Employer Compensation Credit to be recorded on the books of the
Company and credited to a Participant’s Top Hat Plan Account, is calculated in
the following manner:

(b)
For an Officer, step one is determining the amount of the Compensation Credit
that would have been contributed to the Thrift Savings Plan for that quarter
under the Defined Contribution Pension Formula if the definition of Compensation
used to determine the Company’s contribution under the Defined Contribution
Pension Formula took into account one hundred percent of the Officer’s Annual
Incentive Award. Step two is crediting the Officer Participant with a
Supplemental Employer Compensation Credit in that amount. Depending upon the
Officer Participant’s Compensation, in each Plan Year, she or he may receive a
Supplemental Employer Compensation Credit only for the quarter in which she or
receives an Annual Incentive Award.

(c)
For all Participants in the Top Hat Plan who exceed the Statutory Compensation
Limit, step one is determining the amount of the Compensation Credit that would
have been contributed to the Thrift Savings Plan for that quarter under the
Defined Contribution







Page 17 of 34



--------------------------------------------------------------------------------

                                            










Pension Formula if the Statutory Compensation Limit did not impact the
Compensation Credit for that quarter. Step two is subtracting the amount that
was actually contributed to the DCPF Account under the Thrift Savings Plan for
that quarter under the Defined Contribution Pension Formula. Step three is
crediting the Participant with the remainder – the “Supplemental Employer
Compensation Credit” - computed and derived from Step 2.
(d)
In addition to the Supplemental Employer Compensation Credits credited to a
Participant’s Top Hat Plan Account, at the discretion of the Company or a
Participating Affiliated Employer, a Participant may have additional
Supplemental Employer Compensation Credits credited to the Special Crediting
Account in accordance with the terms of any agreement between such Participant
and the Company or a Participating Affiliated Employer. The amount of such
additional Supplemental Employer Compensation Credit shall be calculated
pursuant to the terms of the applicable agreement, and such agreement shall
constitute an amendment to the Plan.

3.03
Supplemental Employer Compensation Credit Contribution - Timing of Crediting a
Participant’s Top Hat Plan Account

When a Participant is eligible for a Supplemental Employer Compensation Credit,
his or her Top Hat Plan Account will be credited at the same time as his or her
Compensation Credit Contribution is made under the Defined Contribution Pension
Formula in the Thrift Savings Plan, or in the case of an additional Supplemental
Employer Compensation Credit to be credited to the Special Crediting Account as
described in Section 3.02(c) above, at such time as agreed upon by the
Participant and the Company or Participating Affiliated Employer in the
applicable agreement.


Page 18 of 34



--------------------------------------------------------------------------------

                                            










ARTICLE IV    

415 EXCESS BENEFIT PLAN BENEFIT
4.01
A Participant’s benefit payable from the 415 Excess Benefit Plan is the total
amount credited to the Participant’s 415 Excess Benefit Plan Account, including
Deemed Investment Earnings. A Supplemental Employer Compensation Credit, as
calculated below, will be credited to a Participant’s 415 Excess Benefit Plan
Account for any calendar quarter in which the Participant is eligible to receive
one, as described in Section 4.02 below.

4.02
Supplemental Employer Compensation Credit

(a)
For each calendar quarter of each Plan Year, the amount, if any, of the
Supplemental Employer Contribution Credit to be recorded on the books of the
Company and credited to a Participant’s 415 Excess Benefit Plan Account is
calculated in the following manner:

(b)
For a Participant in the 415 Excess Benefit Plan, step one is determining the
amount of the Compensation Credit that would have been contributed to the Thrift
Savings Plan for that quarter under the Defined Contribution Pension Formula if
the 415 Limit did not impact the Compensation Credit for that quarter. Step two
is subtracting the amount that was actually contributed to the DCPF Account in
the Thrift Savings Plan for that quarter under the Defined Contribution Pension
Formula. Step three is crediting the Participant with the remainder – the
“Supplemental Employer Compensation Credit” - computed and derived from Step 2.

4.03
Supplemental Employer Compensation Credit Contribution –Timing of Crediting a
Participant’s 415 Excess Benefit Plan Account

When a Participant is eligible for a Supplemental Employer Compensation Credit,
his or her 415 Excess Benefit Plan Account will be credited at the same




Page 19 of 34



--------------------------------------------------------------------------------

                                            










time as his or her Compensation Credit Contribution is made under the Defined
Contribution Pension Formula in the Thrift Savings Plan.


Page 20 of 34



--------------------------------------------------------------------------------

                                            










ARTICLE V    

DEEMED INVESTMENT OPTIONS and VESTING
5.01
Participant Investment Directions and Choices

(a)
A Participant’s Accounts will be credited with Deemed Investment Earnings in
accordance with the Participant’s selections from the Deemed Investment Options.
Each Participant is entitled to direct the hypothetical investment of his or her
Accounts in any or all of the Deemed Investment Options.

(i)
Initially, Deemed Investment Earnings will be credited as though the Accounts
are invested in a substantially similar default investment option as used under
the Thrift Savings Plan (“Supplemental QDIA”). Until the Participant directs
otherwise through the procedures designated by the Plan Administrator, Deemed
Investment Earnings will reflect hypothetical investment in the Supplemental
QDIA.

(ii)
Each Participant is fully responsible for the hypothetical investment directions
and hypothetical asset allocations of his or her Accounts. The Company is not
responsible for hypothetical investment direction or for the amount of Deemed
Investment Earnings credited to the Accounts.

(iii)
Notwithstanding any other provision of the Supplemental DCP, the Plan
Administrator shall have sole and absolute discretion with regard to the Deemed
Investment Earnings credited to a Participant’s Accounts.

5.02
Vesting in Accounts

(a)
Each Participant will be Vested in his or her Accounts at the same time he or
she is vested in his or her Defined Contribution Pension Formula Account under
the Thrift Savings Plan.







Page 21 of 34



--------------------------------------------------------------------------------

                                            










(b)
A Participant who terminates employment before becoming Vested will forfeit his
or her Accounts.



Page 22 of 34



--------------------------------------------------------------------------------

                                            










ARTICLE VI    

PAYMENT OF BENEFITS
6.01
Commencement of Payment and Timing of Distributions

Payment of the Vested balance of any of a Participant’s Accounts shall not be
made before the Participant’s Separation from Service. Payment is to be made in
the form of a lump sum as soon as practicable following the Participant’s
Separation from Service.
6.02
Payment Upon Death

If a Participant dies before payment of the Vested balance of any of the
Accounts, the Vested balance as of the Valuation Date coincident with or
immediately preceding the payment shall be paid in one lump sum to the
Participant’s Beneficiary as soon as practicable within 60 days following
notification of the Participant’s death, provided, however, that payment will be
made no later than December 31 of the calendar year immediately following the
year of the Participant’s death.
6.03
Six-month Delay for Specified Employees

Notwithstanding anything herein to the contrary, if a Participant is a Specified
Employee, any payment under this Plan that is deemed to be a “deferral of
compensation” subject to Section 409A shall be paid as soon as practicable in
the seventh month following such Participant’s Separation from Service,
provided, however, that a payment delayed pursuant to the preceding clause shall
be paid earlier in the event of the Participant’s death prior to the end of such
six-month period.


Page 23 of 34



--------------------------------------------------------------------------------

                                            










ARTICLE VII    

PLAN ADMINISTRATION
7.01
Duties of Plan Administrator

The Plan Administrator shall have full discretionary authority to make any legal
or factual determinations, resolve any question that shall arise under the
Supplemental DCP as to any person’s eligibility for benefits, the calculation of
benefits, the form of benefits, payment date of benefits, frequency of benefits,
or the identity of the Beneficiary.
7.02
Procedure for Payment of Benefits under the Plan

With respect to a benefit to which a Participant or Beneficiary is entitled, the
Plan Administrator will direct the payment of benefit payments hereunder in
accordance with the applicable procedures established by the Company and/or the
Plan Administrator regarding the disbursement of amounts from the general funds
of the Company.


Page 24 of 34



--------------------------------------------------------------------------------

                                            










ARTICLE VIII    

GENERAL PROVISIONS
8.01
Funding

(a)
All amounts payable in accordance with the Supplemental DCP constitute a general
unsecured obligation of the Participating Affiliated Employer on behalf of and
for such Employer’s Eligible Employee/ Participant, and such Participants are
unsecured creditors of such Participating Affiliated Employer. Such amounts will
be paid out of the general assets of the applicable Participating Affiliated
Employer on behalf of each of its Eligible Employees/Participants. The Plan
Administrator may determine, in its sole discretion, whether any administrative
costs relating to the Plan shall be allocated to Participants’ Accounts, and if
so, the Accounts will be reduced by the allocated costs.

(b)
The payment of a Participant’s Accounts is the obligation of the Participating
Affiliated Employer that employs the Participant on the date of his or her
Separation from Service

(c)
The Company may, but is not required to, establish a grantor trust to set aside
assets to pay benefits payable under the Plan.

(d)
Notwithstanding the foregoing sentence, the Company will, upon a Potential
Change of Control, (1) establish a grantor trust for the benefit of the
Participants if one is not already in existence and (2) assure that the funds in
such trust are at least equal to the sum of Participants’ Accounts, as well as
any other liabilities of the Plan, if any, incurred as of the date of the
Potential Change of Control. The assets placed in such trust shall be held
separate and apart from other funds and shall be used for the purposes set forth
in the Plan and the applicable trust agreement, subject to the following
conditions:







Page 25 of 34



--------------------------------------------------------------------------------

                                            










(i)
the creation of such trust shall not cause the Plan to be other than “unfunded”
for purposes of Title I of ERISA;

(ii)
the Company shall be treated as “grantor” of such trust for purposes of Section
677 of the Code;

(iii)
the agreement of such trust shall provide that its assets may be used upon the
insolvency or bankruptcy of the Company to satisfy claims of the Company’s
general creditors and that the rights of such general creditors are enforceable
by them under federal and state law;

(iv)
without in any way limiting the choice of assets thereunder, such trust may
invest in life insurance policies; and

(v)
the establishment, operation and funding of the trust shall comply with
applicable law, including, without limitation, Section 409A.

8.02
Discontinuance and Amendment

The Company reserves the right, by action of the Board, to discontinue the
crediting of benefits under the Supplemental DCP (or one of its component plans)
at any time; and further reserves the right, by action of the Board or the Plan
Administrator, to modify or amend the Supplemental DCP, in whole or in part, at
any time. However, no modification, amendment, or discontinuance shall
materially adversely affect the right of any Participant to receive the benefits
credited under the Supplemental DCP as of the date of such modification,
amendment or discontinuance, and no modification or amendment by action of the
Plan Administrator shall have a material effect on the benefits payable under
the Supplemental DCP.
8.03
Termination of Plan

The Company reserves the right for any reason, by action of the Board, to
terminate the Supplemental DCP at any time, provided, however, that no






Page 26 of 34



--------------------------------------------------------------------------------

                                            










termination shall be effective retroactively. As of the effective date of
termination of the Supplemental DCP, no further Supplemental Employer
Compensation Credits will be credited on behalf of any Participant whose
benefits have not been paid, and such Participant and the Participant’s
Beneficiary shall retain the right to benefits hereunder. Deemed Investment
Earnings shall continue to be credited in accordance with Article V until
payment of a Participant’s Accounts has been made under the terms of the Plan in
effect immediately prior to the date the Plan is terminated. All other
provisions of the Plan shall remain in effect.
8.04
Supplemental DCP Not a Contract of Employment

This Supplemental DCP is not a contract of employment, and the terms of
employment of any Participant shall not be affected in any way by this
Supplemental DCP or related instruments. The establishment of this Supplemental
DCP shall not be construed as conferring any legal rights upon any person for a
continuation of employment, nor shall it interfere with the rights of the
Company to discharge any person and to treat such person without regard to the
effect which such treatment might have upon such person under this Supplemental
DCP. Each Participant and all persons who may have or claim any right by reason
of the Participant’s participation in this Supplemental DCP shall be bound by
the terms of this Supplemental DCP.
8.05
Withholding Taxes

The Company shall have the right to deduct from payment to be made under the
Supplemental DCP any required withholding taxes.
8.06
Non-alienation

Subject to any applicable law, no benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void, nor shall any
such benefit be in any manner liable for or subject to garnishment, attachment,








Page 27 of 34



--------------------------------------------------------------------------------

                                            










execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person entitled to such benefits.
8.07
Section 409A

This Supplemental DCP is intended to satisfy the applicable requirements of
Section 409A and shall be administered and interpreted consistent with such
intent. If the Plan Administrator determines, in good faith, that any provision
of this Supplemental DCP does not satisfy such requirements or could otherwise
cause any person to recognize additional taxes, penalties or interest under
Section 409A, the Plan Administrator shall modify, to the maximum extent
practicable, the original intent of the applicable provision without violation
of the requirements of Section 409A (“Section 409A Compliance”), and,
notwithstanding any provision herein to the contrary, the Plan Administrator
shall have broad authority to amend or to modify the Supplemental DCP, without
advance notice to or consent by any person, to the extent necessary or desirable
to ensure Section 409A compliance. Nothing in this Plan shall be construed as a
guarantee of any particular tax treatment to any Participant. Each Participant
shall be solely responsible for the tax consequences with respect to any amounts
payable under the Plan, and in no event shall the Company have any
responsibility or liability if any amounts payable under the Plan do not meet
any applicable requirements of Section 409A. Any determinations by the Plan
Administrator shall be final and binding on all parties.
8.08
Claims and Review Procedure

(a)
Claims for benefits and inquiries concerning the Supplemental DCP (or concerning
present or future rights to benefits under the Supplemental DCP) must be
submitted in writing to the Plan Administrator. A claim for benefits must be
submitted and signed by the Participant or, in the case of a benefit payable
after his

    








Page 28 of 34



--------------------------------------------------------------------------------

                                            










or her death, by his or her Beneficiary, or a duly authorized legal
representative.
(b)
In the event that a claim for benefits is denied in whole or in part, the Plan
Administrator will notify the claimant or his or her designee in writing of the
denial and of the right to review of the denial. The written notice will set
forth, in a manner calculated to be understood by the applicant, specific reason
for the denial, specific references to the provisions of the Supplemental DCP on
which the denial is based, and an explanation of the review procedure under the
Supplemental DCP. The written notice from the Plan Administrator will be given
to the claimant within a reasonable period of time, not more than 90 days, after
the Plan Administrator received the initial claim, unless circumstances require
further time for processing and the claimant is advised of the need and reason
for the extension within the first 90-day period. The claimant will also be
informed of the date by which the Plan Administrator expects to render the
decision. In no event will the initial decision be given more than 180 days
after the Plan Administrator received the written claim for a benefit. The Plan
Administrator has the authority to act with respect to any appeal from a denial
of benefits or a determination of benefit rights.

(c)
A claimant whose application for benefits was denied in whole or part, or the
claimant’s duly authorized representative, may appeal the denial by submitting
to the Plan Administrator a request for a review of the claim within 60 days
after receiving written notice of the denial from the Plan Administrator. The
Plan Administrator will give the claimant or his or her representative an
opportunity to review pertinent materials, other than legally privileged
documents, in preparing the request for a review. The request for a review must
be in writing and addressed to the Plan Administrator. The request for a review
shall set forth all of the grounds on which it is based, all facts in support of
the request and any other matters that the applicant deems pertinent. The Plan
Administrator may require the claimant to submit such additional facts,
documents or other materials as it may deem necessary or appropriate in making
its review.



Page 29 of 34



--------------------------------------------------------------------------------

                                            










(d)
The Plan Administrator will act on each request for a review within 90 days
after receipt, unless special circumstances require further time for processing
by the Plan Administrator and the claimant is advised of the need and reason for
the extension. In no event will the decision on review be rendered more than 180
days after the Plan Administrator received the request for a review. The Plan
Administrator will give written notice of its decision to the claimant. In the
event that the Plan Administrator confirms the denial of the application for
benefits in whole or in part, the notice will set forth, in a manner calculated
to be understood by the claimant, the specific reasons for the decision and
specific references to the provisions of the Supplemental DCP on which the
decision is based.

(e)
Any action taken by the Plan Administrator pursuant to her or his full and
absolute discretionary authority shall be conclusive and binding on all
Participants, beneficiaries and others.

(f)
No legal action for benefits under the Supplemental DCP may be brought unless
and until the claimant has submitted a written application for benefits in
accordance with paragraph (a), has been notified by the Plan Administrator that
the application is denied, has filed a written request for a review of the
application in accordance with paragraph (c), and has been notified in writing
that the Plan Administrator has affirmed the denial of the application;
provided, however, that legal action may be brought after the Plan

    














Page 30 of 34



--------------------------------------------------------------------------------

                                            










Administrator has failed to take any action on the claim within the time
prescribed by paragraphs (b) and (d) above. A legal action for benefits under
the Supplemental DCP must be brought within twelve months of notification by the
Plan Administrator that her or his claim has been denied in whole or in part.
8.09
Construction

The Top Hat Plan is intended to constitute an unfunded deferred compensation
arrangement maintained for a select group of management or highly compensated
employees within the meaning of Sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA, exempt from Parts 2, 3 and 4 of Subtitle B of Title I of ERISA to the
maximum extent possible, and all rights under the Top Hat Plan shall be governed
by ERISA. The 415 Excess Benefit Plan is intended to constitute an unfunded
excess benefit plan within the meaning of Sections 3(36) and 4(b)(5) of ERISA,
and all rights under the 415 Excess Benefit Plan shall be governed by applicable
state law. A Participant’s Accounts shall represent at all times an unsecured
contractual obligation of the Company or the relevant Participating Affiliated
Employer that employed the Participant on the date of his or her Separation from
Service.
(a)
Subject to the preceding sentence, the Supplemental DCP shall be construed,
regulated and administered under the laws of the State of New York; to the
extent such laws are not superseded by applicable federal law.

(b)
The illegality of any particular provision of this document shall not affect the
other provisions and the document shall be construed in all respects as if such
invalid provision were omitted.

(c)
The headings and subheadings in the Supplemental DCP have been inserted for
convenience of reference only, and are to be ignored in any construction of the
provisions thereof.















Page 31 of 34



--------------------------------------------------------------------------------

                                            










8.10
Adoption by Affiliated Companies

(a)
Any Affiliated Employer may adopt this Plan with the consent of the Board. Upon
the effective date of the adoption of the Plan by the Board with respect to an
Affiliated Employer that adopts the Plan, such adopting Participating Affiliated
Employer delegates all administrative responsibilities under the Plan to the
Company, the Chief Executive Officer of the Company and the Plan Administrator.

(b)
Any Participating Affiliated Employer that has adopted the Plan may withdraw its
adoption of the Plan with the approval of the board of directors of the
Participating Affiliated Employer and the approval of the Board, at any time
without affecting other Participants in the Plan by delivering to the Plan
Administrator a certified copy of resolutions of the board of directors of the
Participating Affiliated Employer to that effect.

(c)
The Company may, in its sole and absolute discretion, terminate the
participation in the Plan of any Participating Affiliated Employer at any time
such Participating Affiliated Employer fails to discharge its obligations under
the Plan.



Page 32 of 34



--------------------------------------------------------------------------------

                                            










IN WITNESS WHEREOF, the undersigned has executed this instrument this 8th day of
October, 2019.


/s/ Nancy Shannon
Nancy Shannon
Vice President of Human Resources
Consolidated Edison Company of New York, Inc.


Page 33 of 34



--------------------------------------------------------------------------------

                                            










APPENDIX A    
(Affiliated Companies that have adopted the Supplemental DCP)
(a)
Orange and Rockland Utilities, Inc.

(b)
Con Edison Transmission, Inc.

(c)
Con Edison Clean Energy Businesses, Inc.



Page 34 of 34

